       Case 3:21-cv-01119-MO           Document 17   Filed 08/02/21   Page 1 of 3




                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION



BEAST HOLDINGS, LLC;                          No. 3:21-cv-01119-MO
MRBEASTYOUTUBE, LLC; and
GAMECHANGER247, LLC,                          TEMPORARY RESTRAINING ORDER

                  Plaintiffs,

       V.

PRIVATE BY DESIGN, LLC, a North
Carolina limited liability company; Doe
Defendants 1-20; WWW.SHOP-
MRBEAST.COM, a domain name; and
PORKBUN, LLC, a Oregon limited
liability company,

                  Defendants.




Page 1 -    TEMPORARY RESTRAINING ORDER
       Case 3:21-cv-01119-MO             Document 17         Filed 08/02/21       Page 2 of 3




I.      INTRODUCTION

        This matter came before the Court on Plaintiffs Beast Holdings, LLC, MrBeastYoutube,

LLC, and GameChanger24 7, LLC (collectively "MrBeast" or "Plaintiff') move for a temporary

restraining order, as described in the Complaint, to prohibit defendant Private by Design, LLC,

Does 1-20, and www.shop-mrbeast.com (collectively "Defendants") from infringing on

MrBeast's trademarks, copyrights, and goodwill, and to avoid further irreparable injury until

such time as a hearing can be set for a permanent injunction.

        The Court having reviewed the Motion for Temporary Restraining Order, the declarations

of Ryan Quinn, Vanessa Wheeler, Sue Parisher, Paul Havel, Nathan Murray, Rory Mac Burke,

all the files and pleadings herein, and the Court being fully advised on the matter, the Court

hereby GRANTS Plaintiffs' Motion for Temporary Restraining Order.

II.     ORDER

        A temporary restraining order request presents essentially the same issues as the

preliminary injunction. See Stuhlbarg Int'l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839

n.7 (9th Cir. 2001). To obtain a preliminary injunction, a plaintiff must establish that "he is likely

to succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that an injunction is in the public

interest." Winter v. Natural Res. Def Council, Inc., 555 U.S. 7, 20 (2008).

In addition, the Ninth Circuit's "serious questions" test provides an alternative basis for a

preliminary injunction. See All.for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-32 (9th Cir.

2011). Under this test, '"serious questions going to the merits' and a hardship balance that tips

sharply toward the plaintiff can support issuance of an injunction, assuming the other two

elements of the Winter test are also met." Id. at 1132. Accordingly, a preliminary injunction is

appropriate "if there is a likelihood of irreparable injury to plaintiff; there are serious questions



Page 2 -    TEMPORARY RESTRAINING ORDER
       Case 3:21-cv-01119-MO             Document 17         Filed 08/02/21      Page 3 of 3




going to the merits; the balance of hardships tips sharply in favor of the plaintiff; and the

injunction is in the public interest." MR. v. Dreyfus, 697 F.3d 706, 725 (9th Cir. 2012).

        MrBeast's request for a temporary restraining order meet both of these standards. Based

on the record presented to the Court, MrBeast has shown a likelihood of success on its claims

for cybersquatting, trademark infringement, counterfeiting, and false designation of origin. The

Defendants' conduct is causing substantial irreparable harm in the form of poorly manufactured

products and services that are injuring the MrBeast brand, thereby impairing MrBeast's ability

to capitalize on its substantial investments in the brand. The balance of the hardships tip sharply

in MrBeast's favor, as Defendants are merely trading offMrBeast's brand by using a virtually

identical website to sell counterfeit, low-quality goods to unsuspecting consumers. The public

interest will therefore also be served by stopping this deceptive conduct. All of these issues

raise serious questions going to the merits of this litigation, and injunctive relief is therefore

warranted.

        Having concluded that MrBeast satisfies the standard for interim injunctive relief,

pursuant to Fed. R. Civ. P. 65, the motion is hereby GRANTED, and Porkbun, LLC is hereby

ORDERED to suspend Defendants' domain name (i.e., ,nvw.shop-mrbeast.com) until such time

as the Court has heard the parties' motion for preliminary injunction.

       IT IS SO ORDERED.

       DATED this JJ..day of August, 2021.




                                                United States District Judge




Page 3 -     TEMPORARY RESTRAINING ORDER
